Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 29, 2022.  These drawings are approved by the Examiner.
Specification
Applicant amends the specification on page 14, line 14, or paragraph [0023], line 1 of US Publication (US 2021/031207), by changing the reference number “28” to – 16 – as described on page 6 of applicant’s amendment, which has been approved to enter by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1 and 13, Orubor (US 2012/0285494), as recited and presented in the previous office action, does not specifically teach or suggest the detailed structural elements of the limitations of “a housing coupled to the shaft, the housing being coupled to the shaft distal end and including a housing top side, a housing bottom side, a housing left side, a housing right side, a housing front side, and a housing back side defining a housing inside, the housing bottom side having a receiving aperture and a release aperture extending through to the housing inside; a separator coupled to the housing, the separator being coupled to the housing bottom side between the receiving aperture and the release aperture and extending from the housing left side to the housing right side; at least one compressed fluid tank coupled to the shaft; at least one fluid tube coupled to the compressed fluid tanks, each fluid tube extending from the respective compressed fluid tank through the housing back side; at least one spray nozzle coupled to the fluid tubes, each spray nozzle being coupled to the fluid tube adjacent the receiving aperture of the housing, each spray nozzle having a release valve; and at least one trigger coupled to the handle, each trigger being in operational communication with the release valve of one of the spray nozzles.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL T CHIN/Primary Examiner, Art Unit 3651